DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, the phrase “extending in longitudinal direction of the channel” is indefinite and raises double inclusion issues, since it is not clear if this is referring to “a longitudinal direction of the channel” as positively recited in lines 13 and 14 of claim 1.  It appears the phrase should be changed to --extending in the longitudinal direction of the channel-- or applicant can amend as warranted.
Regarding claim 6, line 3, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 8, line 1, the phrase “A spray unit” is indefinite since it is not consistent with the preamble recited in claim 6, “A cooling system”.  The preamble in claim 8 should be changed to --A cooling system--.
Regarding claim 11, the phrase "more specifically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 11, lines 4 and 5, the phrase “the contact zone” lacks antecedent basis.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the work piece holder and the work piece and between the tool holder and the tool.  In line 5, “work piece” and “tool” are first introduced, however, it is not clear how these elements have a structural cooperative relationship with the other elements.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance of claims 1-11:   The prior art did not teach or suggest a cooling system as claimed by the applicant, specifically a cooling system wherein the spray unit comprises a flow guide whose one end is attached to the chamber at the outlet and whose other end is attached to the channel at the inlet, which flow guide comprises a cavity that widens starting from a coupling between the channel and the flow guide toward the chamber over a non-zero length in a direction perpendicular to a longitudinal direction of the channel, wherein  an inside of the flow guide is provided with a spiral-shaped rib or groove extending in longitudinal direction of the channel, together in combination with the other claimed features of applicant’s invention and if the 35 U.S.C 112(b) rejections are corrected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark et al ‘092, Sloan ‘532, Negoro ‘642, Webster ‘515, Fischer ‘ ‘118 and Norton ‘708.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752